COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-17-00230-CR


CLINTON JAMES DAVIS                                                 APPELLANT

                                           V.

THE STATE OF TEXAS                                                         STATE

                                        ----------

             FROM THE 271ST DISTRICT COURT OF WISE COUNTY
                        TRIAL COURT NO. CR18967

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                        ----------

      We have considered “Appellant’s Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). Because this court has not yet issued a decision in this case, we grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                      PER CURIAM


      1
          See Tex. R. App. P. 47.4.
PANEL: SUDDERTH, C.J.; WALKER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 8, 2018




                                 2